On September 7,1995, the Board of Commissioners on Grievances and Discipline filed with this court a certified copy of an indictment returned against Michael Gallagher on August 30, 1995, in the United States District Court for the Northern District of Ohio, Eastern Division, in case No. 1:95CR 312, United States v. Michael Gallagher. Upon consideration thereof,
IT IS ORDERED by this court, effective September 12, 1995, in accordance with Gov.Jud.R. III(1)(B), that Judge Michael Gallagher, Attorney Registration No. 0024396, last known business address in Cleveland, Ohio, be disqualified from acting as judge while there is pending an indictment charging him with a crime punishable as a felony under state or federal law.
IT IS FURTHER ORDERED by this court that Judge Michael Gallagher shall remain disqualified from acting as a judge until further order issued by this court.